Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 14 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,869,254 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Chaponniere et al. (US 2019/0116520 A1) discloses a UE stores indication indicating preferred PLMN/RATs when the UE roams to a VPLMN.

Bharatia (US 2017/0332226 A1) discloses a visiting network is able to identify resources to be assigned in a home network through service level agreements (SLA), and the visiting network functions is able to communicate with network functions in the home network.

Jalkanen et al. (US 2018/0262901 A1) discloses a network node for registering a roaming device to a mobile communication network is provided, the network node is configured to receive a request over a specific communication mode from the roaming device for utilizing the mobile communication network for communication, the request comprising data indicating at least in part at least one communication route to a server hosting a service the roaming device is configured to implement to; determine the at least one communication route to the server at least in part based on the request received in the network node; generate an inquiry to the server regarding the roaming device over the determined communication route; receive a response from the server over the determined communication route, the response comprising data indicating if the roaming device is allowed to utilize the mobile communication network for communication; and in response to a determination that the data in the response indicates that the roaming device is allowed to utilize the mobile communication network for communication register the device in the mobile communication network for utilizing the mobile communication network for communication over the specific communication mode (paragraph 15), wherein the communication mode being NIDD mode (paragraphs 21 and 35).

Prior arts of record disclose provisioning a device with route information when the device roams in visiting network.

Regarding claims 1, 8 and 15, prior arts of record fail to disclose “receiving, at the one or more devices, an indication of one or more paths established from the visited network to the network based on capabilities of the visited network” and “storing the indication of the one or more paths in a routing table associated with the network”, as recited in claim 1, and similarly recited in claims 8 and 15, in combination with other claimed limitations.

Dependent claims 2-7, 9-14 and 16-20 are allowable based on their dependency on independent claims 1, 8 and 15, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645